Title: From Thomas Jefferson to Abner Vernon, 12 December 1792
From: Jefferson, Thomas
To: Vernon, Abner



Sir
Philadelphia Dec. 12. 1792.

Your favor of Nov. 28. has been duly recieved. The sum of seven guineas and a half appears to me to be more than I could justify giving for the mounting of Mr. Mazzei’s gun barrel governing myself by what  seem to be his ideas. I presume I could not expect to get above 5. guineas for the thing altogether, if sold for him, that being as much as any body in this country would probably give for any gun. I therefore beg leave to decline taking it for Mr. Mazzei till further orders. I am Sir your very humble servt

Th: Jefferson

